Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.
 
Status of Claims:
Claims 21-40 are pending. Claims 1-20 were canceled.
Claims 21-34 are rejected herein.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 21, the recited “wherein moving the linkage assembly from a first configuration towards a second configuration correspondingly causes said first wheel assembly to move from the stowed configuration towards the deployed configuration, thereby moving the stand assembly towards the movable configuration” is unclear because it merely states a function without providing an indication a show the function is performed. The “wherein” statement does not follow from the structures recited in the claim. Thus, it is unclear whether the function requires some other structure(s) to cause
said first wheel assembly to move from the stowed configuration towards the deployed configuration, thereby moving the stand assembly towards the movable configuration” or is simply an inherent result of a plurality of linkage arms each linkage arm being “associated” with a respective wheel assembly in a certain manner.
Claim 21 is also unclear because the terms "associated with" e.g.“a first trivet associated with a first wheel assembly “ or "each linkage arm being associated with a respective wheel assembly”. It is unclear as to the "associated with" being referred to. More importantly, how these structures are associated with one another in order to perform the function as claimed. 
Claims 22-32 are also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33- 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0195789 to Christensen in view of US 2005/0017138 to Hardin (IDS).

Regarding claim 21, Christensen discloses a stand assembly comprising:

a vertical stanchion (12);

a base comprising a center hub (see hub around housing 12) coaxially positioned at the proximal end of said vertical stanchion;

a plurality of wheel assemblies (38, 40, 42, 44, 46, 48) moveably fixed to said base via a linkage assembly; wherein the linkage assembly comprises a plurality of linkage arms (22, 24, 26, 32, 34, 36), each linkage arm being associated with a respective wheel assembly.

Christensen discloses the invention as shown above. Christensen however does not disclose a first trivet associated with a first wheel assembly of said plurality of wheel assemblies,  a distal end of said first trivet being configured to move in and out of engagement with a support surface as said first wheel assembly moves relative to said base and wherein a distal end of said first trivet is positioned within a diameter of a first wheel of said first wheel assembly when the stand assembly is in the movable configuration.
Hardin, in the same field of invention, discloses a first trivet (32) (stabilized bolt) (figs 4-6) or (64, fig. 7) associated with a first wheel assembly of said plurality of wheel assemblies , the trivet is to engage the ground surface so that the wheels can be lifted, and a distal end of said trivet being configured to move in and out of engagement with a support surface (26) as said first wheel assembly moves relative to said base, wherein a distal end of said first trivet is positioned within a diameter of a wheel (24, 26, 28)(figs 4-5, for example) of said first wheel assembly when the stand assembly is in the moveable configuration.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of Hardin with the invention of Christensen. The motivation for doing so would be to allow the trivet to stabilize and engage the ground surface so that the wheels are lifted thus preventing the stand from further movement.

Regarding claim 34, Christensen as modified also teaches wherein said first wheel assembly comprises: a carriage (26) slidably engaged with said first trivet; an axle (34) extending from said carriage to said first wheel of said first wheel assembly; and an engagement plate (on top of carriage 26, no numeral) coupled to a first end of said carriage such that said engagement plate is slidably engaged with said first trivet.

Allowable Subject Matter
Claims 35-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-32 would be allowable if rewritten to overcome the rejections under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph set forth in this Office action. 


Conclusion
This action is made NON-FINAL>
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632